UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2017 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Press Release H i ghlights The main figures reported by Bradesco in the first quarter of 2017, with emphasis on the consolidation, from July 1, 2016, of HSBC Bank Brasil S.A. and its subsidiaries (HSBC Brasil): 1. Adjusted Net Income for the first quarter of 2017 stood at R$4.648 billion (a 13.0% increase compared to the Adjusted Net Income of R$4.113 billion recorded in the first quarter of 2016), corresponding to earnings per share of R$3.19 and return on Average Adjusted Shareholders’ Equity of 18.3% . 2. As for the source, the Adjusted Net Income is composed of R$3.274 billion from financial activities, representing 70.4% of the total, and of R$1.374 billion from insurance, pension plans and capitalization bond operations, which together account for 29.6%. 3. In March 2017, Bradesco’s market capitalization stood at R$178.208 billion , showing a growth of 24.0% over March 2016. 4. Total Assets, in March 2017, stood at R$1.294 trillion, an increase of 17.5% over the March 2016 balance. The return on Average Total Assets was 1.4%. 5. In March 2017, the Expanded Loan Portfolio reached R$502.714 billion, an increase of 8.5% over March 2016. Operations with individuals totaled R$171.820 billion (an increase of 16.3% over March 2016), while operations with companies totaled R$330.894 billion (a 4.9% increase over March 2016). 6. Assets under Management stood at R$1.944 trillion, a 22.3% increase over March 2016. 7. Shareholders’ Equity totaled R$104.558 billion in March 2017, 12.0% higher than in March 2016. The Basel III Ratio, based on the Prudential Conglomerate stood at 15.3%, 12.0% of which is Tier I Capital. 8. The sum of R$1,845 billion was paid and provisioned to shareholders as Interest on Shareholders’ Equity for the profit generated in the first quarter of 2017, R$300.551 million of which were paid in the form of monthly installments, and R$1.544 billion were provisioned. 9. The Interest-Earning Portion reached R$15.900 billion in the first quarter of 2017, exhibiting growth of 7.9% compared to the first quarter of 2016. 10. The 90-day Delinquency Ratio stood at 5.6% in March 2017, being reduced to 5.2% disregarding a specific corporate client that was already fully provisioned (5.5% in December 2016 and 4.2% in March 2016). 11. The Efficiency Ratio (ER) in March 2017 was 40.8% (37.2% in March 2016), while the “risk adjusted” efficiency ratio stood at 53.1% (47.1% in March 2016). 12. Insurance Written Premiums, Pension Plan Contributions and Capitalization Bond Income totaled R$17.948 billion in the first quarter of 2017, up 18.2% when compared with the same period of 2016. Technical provisions stood at R$229.433 billion, an increase of 25.4% compared with the balance in March 2016. 13. Investments in infrastructure, information technology and telecommunications amounted to R$1.408 billion in the first quarter of 2017, up 1.3% over the first quarter of 2016. 14. Taxes and contributions paid or recorded in provision, including social security, totaled R$9.700 billion in the first quarter of 2017, of which R$3.531 billion was related to taxes withheld and collected from third parties, and R$6.169 billion, was calculated based on activities developed by the Bradesco Organization, equivalent to 132.7% of the Adjusted Net Income . 15. Bradesco has an extensive Customer Service Network in Brazil, with 5,122 Branches and 3,971 Customer Service Points (PAs). The following are also available to Bradesco clients: 1,004 ATMs located on company premises (PAEs), 38,525 Bradesco Expresso customer service points, 36,095 Bradesco ATMs, and 20,584 Banco24Horas Network ATMs. 1
